UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 21, 2010 CINTAS CORPORATION (Exact name of registrant as specified in its charter) Washington 0-11399 31-1188630 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6800 Cintas Boulevard, P.O. Box 625737, Cincinnati, Ohio 45262-5737 (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code (513) 459-1200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition. On September 21, 2010, the Registrant issued a press release announcing its financial results for the quarter ended August 31, 2010. In the Computation of Free Cash Flow section, the Company inadvertently added capital expenditures instead of subtracting for the three months ended August 31, 2010 and 2009. The press release as corrected for these items is furnished as Exhibit 99 to this report and is incorporated herein by reference. Item 9.01. – Financial Statements and Exhibits. (d)Exhibits. 99Press release dated September 21, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CINTAS CORPORATION Date: September 22, 2010 By: /s/William C. Gale William C. Gale Senior Vice President and Chief Financial Officer
